In Equity. — An ejectment had been commenced at law, and before plea pleaded, an injunction was obtained.
Injunctions may be granted quia timet; may be obtained before or after suit. If after suit and before plea, the suit at law may proceed to issue, but, must stop there. If after issue, it proceeds to judgment and there stops until the determination of the suit in equity. Whether it be competent to this court in any ejectment or caveat cause to set aside an injunction as having been improvidently obtained, I will not undertake to say, it not being necessary. After the decision that a younger grant could be relied on in a court of law, it was soon determined in the case of Kerr v. Porter, in equity, that equity had jurisdiction in such cases as well as a court of law. The jurisdiction of the two courts was concurrent.1
The other judges concurred.
1 See 3 Bro. C. C. 218; Hardin, 461; Wilson v. Kilcannon, ante,
p. 201.